COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING



Cause number: 01-12-01165-CV

Style:          Port Arthur Steam Energy LP, Appellant v.
                Oxbow Calcining LLC, Appellee

Type of motion:        Motion rehearing filed December 3, 2013


Party filing motion:   Appellee


         Appellee’s motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland.




Date: January 6, 2014